Determinations of respondent Police Commissioner, dated March 29, 1989, which suspended petitioners from their positions as police officers for a period of 30 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Leland DeGrasse, J.], entered on or about Sept. 18, 1989) is unanimously dismissed without costs and without disbursements.
Upon review of the record we find that there is substantial evidence to support the Commissioner’s determination that petitioners were guilty of wrongfully striking an individual about the body with an object in violation of the Patrol Guide. The testimony of the disinterested eyewitness was found by *235the Administrative Law Judge to be highly credible, and was corroborated by the testimony of the victim. Accordingly, there is a rational basis for the determinations (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). This court will not second guess the findings of the Administrative Law Judge with respect to the credibility of the witnesses. (See, Matter of Berenhaus v Ward, 70 NY2d 436, 444.) Concur—Murphy, P. J., Ross, Ellerin and Smith, JJ.